Citation Nr: 1731894	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis with loss of right eye. 

2.  Entitlement to a compensable rating for hypertension. 

3.  Entitlement to a rating higher than 10 percent for right ankle strain.

4.  Entitlement to a separate compensable rating for a neurologic abnormality, to include nerve root impingement and sciatica, associated with service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1990, and from April 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009, March 2010, and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case in May 2014.  The Veteran testified at a hearing before the undersigned in January 2014.  A transcript is of record. 


FINDING OF FACT

A December 2016 written statement submitted by the Veteran's representative on his behalf and containing his name and claim number clearly expresses his wish to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

A December 2016 written statement submitted by the Veteran's representative on his behalf, which contains his name and claim number, clearly expresses his wish to withdraw all issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to service connection for sarcoidosis with loss of right eye, a compensable rating for hypertension, a rating higher than 10 percent for right ankle strain, and a separate compensable rating for a neurologic abnormality, to include nerve root impingement and sciatica, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for sarcoidosis with loss of right eye is dismissed. 

Entitlement to a compensable rating for hypertension is dismissed. 

Entitlement to a rating higher than 10 percent for right ankle strain is dismissed. 

Entitlement to a separate compensable rating for a neurologic abnormality, to include nerve root impingement and sciatica, associated with service-connected lumbosacral strain is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


